The Attorney              General of Texas
                                        April    6,   1978
JOHN L. HILL
Attorney General



                   Honorable Barry Read                          Opinion No. H- 115 1
                   Texas State Board of Examiners
                     of Psychologists                            Re: Whether      the    Board of
                   108 West 15th Street                          Examiners of Psychologists may
                   Austin, Texas 78701                           consider postdoctoral courses in
                                                                 determining   whether an appli-
                                                                 cant has met the educational
                                                                 requirements for licensing.

                   Dear Mr. Read:

                         You have requested our opinion regarding whether the Board of
                   Examiners of Psychologists may consider postdoctoral courses in determining
                   the eligibility of an applicant to take the examination for certification    as a
                   psychologist. Section ll of article 4512c, V.T.C.S., provides, in pertinent part:

                              An applicant is qualified to take the examination      for
                              certification as a psychologist:

                              (a) if he has received the doctoral degree based upon a
                              program of studies whose content         was primarily
                              psychological from an accredited educational institu-
                              tion or its substantial    equivalent  in both subject
                              matter and extent of training. . . .

                   Thus, an individual may qualify to take the certification     examination in one
                   of two ways:       (1) by earning a doctoral degree in psychology from an
                   accredited institution; or (2) by receiving the “substantial equivalent” thereof.

                         Since “substantial equivalent” is not defined in the statute, we believe
                   that the Legislature intended to permit the Board to delineate its scope. The
                   Board is empowered by section 8(a) to

                               make all rules, not inconsistent with the Constitution
                               and laws of this state, which are reasonably necessary
                               for the proper performance of its duties and regula-
                               tions of proceedings before it.




                                                 p;   4672
Honorable Barry Read     -   Page 2   (H-1151)



In our opinion, the Board is clearly authorized to determine by rule the meaning of
“substantial equivalent,” and to consider postdoctoral courses as fulfilling part of
the requirement.

        Attorney General Opinion M-785 (1971)is not to the contrary. In that opinion,
this office, held that, under section 15(b)(2) of article 4512c, the Board was not
authorized to certify a person who had a masters’ degree based on a program which
was not primarily psychological,       but who had passed additional       courses in
psychology. Unlike section 11, section 15(b)(2) does not permit any substitution for
its requirement.     It is our opinion, therefore, that the Board of Examiners of
Psychologists may consider postdoctoral courses as one factor in determining the
eligibility   of sn applicant   to take the examination     for certification    as a
psychologist.

                                  SUMMARY

           The Board of Examiners of Psychologists     may consider
           postdoctoral    courses as one factor in determining  the
           eligibility .of an applicant to take the examination  for
           certification as a psychologist.




                                           Attorney General of Texas

APPROVED:




Opinion Committee




                                         -p.     4673